Determination of respondent, Department of Social Services, dated April 28, 1992, which, following a fair hearing, upheld the agency’s action in removing foster children from petitioner’s home, unanimously confirmed, the petition denied and the proceeding, brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Robert D. Lippmann, J.], entered December 16, 1992), dismissed, without costs.
Where an administrative determination is based upon substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176), the court may not reject the agency’s decision. There was substantial evidence that Angel Guardian Home did not abuse its discretion in finding that the foster children’s best interests would be served by removing them from petitioner’s home since they were not accorded adequate medical and dental care.
Moreover, notwithstanding the agency’s failure to follow proper notice procedures, there is no indication that petitioner was prejudiced by the lack of prompt written notice since she knew precisely why the children were being taken away from her and the result would not have been any different had she received such notice. Concur — Sullivan, J. P., Ellerin, Asch and Tom, JJ.